DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Terminal Disclaimer
The terminal disclaimer filed on 1/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 17070880 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1, 8 and 9 are about acquiring time-series data relating to the operations performed by the operator from a plurality of sensors that generates the time-series data, wherein the operator performs the operations to at least one manufacturing unit of the manufacturing line, and configured to analyze the time-series data and generates motion data indicating a type of an elemental motion and an execution time of the elemental motion from a start to an end thereof, wherein the elemental motion refers to a motion that is executed within the execution time by hands of the operator with respective to the at least one manufacturing unit which is executed by the operator; and performing control to display objects indicating types and execution times of a plurality of elemental motions on a display part side by side in a time-series order of the time-series data, wherein the objects respectively have a same width in a direction in which the objects are lined up in a time-series order and indicate the execution times according to heights, the display control part performs control to display the objects indicating the types and the execution times of the plurality of elemental motions and objects indicating types and execution times of a plurality of elemental motions serving as a reference on the display part side by side in the time-series order.
Aoki Japanese Patent Application 2016087420, Popp U.S. Patent Application 20040030436, Yasukawa U.S. Patent Application 20120053850, and Morita U.S. Patent Application 20170010187 combined cannot discloses these limitations perfectly. The applicant’s argument is persuasive. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 3-7 depend on claim 1, are allowed based on same reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616